Citation Nr: 1451483	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1967 to September 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs from the Regional Office located in Portland, Oregon (RO), which in pertinent part, denied the benefit sought on appeal. 

In February 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Bilateral hearing loss disability was not first shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his period of service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This matter was filed as a fully developed claim (FDC) pursuant to a program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ. 

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  In addition to the private treatment records submitted by the Veteran, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board finds that all necessary development has been accomplished. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA medical examination in March 2011.  The March 2011 examiner, a medical professional, reviewed the Veteran's claims file, including all of the private treatment records he submitted.  The examiner provided a thorough opinion.  

The Board has considered the Veteran's Representative's argument that the 2011 VA examiner's medical opinion is inadequate because it is solely based on the Veteran's hearing acuity shown within normal ranges at his entrance and separation.  See February 2013 Board hearing transcript.  The Board disagrees.  Based on a review of the entire 2011 VA examination report, it is clear that the VA examiner considered the Veteran's reported history of noise exposure and hearing problems as well as the lack of reported hearing problems until 1995.  The VA examiner also specifically stated that there was "not a significant shift in hearing thresholds" between the Veteran's entrance and his separation audiograms.  The 2011 VA examiner provided a thorough and comprehensive medical statement in response to the question on whether the Veteran's current hearing loss disability is related to his period of service.  The Board finds that the findings and medical opinion contained in the 2011 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also observes that the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in February 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ fully explained the issue on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current bilateral hearing loss is related to exposure to extreme noises during his active military service.   

It is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric test results from the March 2011 VA examination demonstrated that the Veteran had pure tone threshold values over 40 decibels at frequencies in both ears.  See 38 C.F.R. § 3.385.  Accordingly, current hearing loss disability is demonstrated by the record.  Element (1), current disability, is therefore satisfied.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes at any point during his period of service.  The audiogram results at the time of his enlistment examination do reflect that the Veteran had some diminished levels of hearing acuity, albeit these findings are insufficient for establishing a hearing loss disability so as to remove the presumption of sound hearing upon his enlistment. See 38 U.S.C.A. §§ 1111, 1137.  

On the Veteran's September 1967 induction, examination report shows the findings the audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 15, 0, -5, and 0 decibels in the right ear, and 20, 15, 5, 5, and 10 decibels in the left ear.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The converted pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 30, 25, 10, 10, and 5 decibels in the right ear, and 35, 25, 15, 15, and 15 decibels in the left ear

The service treatment record also contains the report of an April 1971 service audiology consultation, which shows that the Veteran's hearing was being evaluated because of his exposure to loud noises while performing his duties near the flight lines.  The consultation report that shows the audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 5, 10, 10, 5, and 10 decibels in the right ear, and 10, 10, 20, 20, and 10 decibels in the left ear.  

The Veteran's 1971 separation examination report shows he received a normal ear evaluation, and the findings the audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 0, 10, 0, and 0 decibels in the right ear, and 0, 0, 10, 0 and 10 decibels in the left ear.  The associated report of medical history does show that the Veteran denied any history of hearing loss at the time of his separation in 1971.    

Ultimately, at no point during the Veteran's period of service does any of his auditory threshold results reflect at least 40 decibels of any applicable frequency; auditory thresholds of at least 26 for at least here of the applicable frequencies; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See C.F.R. § 3.385.  The Veteran also denied any hearing problems on his associated report of medical history in 1971. 

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service.  Rather, the first medical evidence of any hearing loss disability is not show until 2010, when the Veteran initiated his claim for hearing loss.  At that time, he reported a history of hearing problems for several years, which had gradually worsened over time.  He did not indicate that he had experienced hearing loss problems since his period of service.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, VA has already conceded that the Veteran was exposed to loud noises and suffered from acoustic trauma during his period of service.  See March 2012 rating decision that award service connection for tinnitus. Accordingly, element (2) in-service injury, has been satisfied. 

With respect to crucial element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the 2011 VA examiner, who after reviewing the Veteran's claim folder, opined that it is less likely as not that the Veteran's bilateral hearing loss is related to or caused by his military service, to include in-service noise exposure.  In formulating this opinion, the 2011 VA examiner recognized the Veteran's service in the Air Force and his history of in-service noise exposure, but the examiner placed more significance on the fact that the Veteran's separation examination revealed hearing within normal limits and there was no evidence of a significant shift in hearing thresholds from his enlistment to his separation.  It was also noted that the Veteran denied any hearing problems until the mid-1990's which comes decades after his separation from service.  The VA examiner further noted that although the Veteran had high frequency slope hearing loss, there was no indication of a noise notch present on audiometric results.  Rather, the 2011 VA examiner felt that presbycusis as etiology could not be ruled out. 

The Board has considered the February 2012 private medical statement from Dr. J.C., in which he stated that upon comparison of the Veteran's 1967 entrance audiogram to his 1971 separation audiogram, there was evidence of decrease in the Veteran's hearing acuity, despite still being within normal range.  This medical opinion only discusses the existence of a shift in the Veteran's thresholds during his period of service, which was also discussed by the March 2011 VA examiner.  However, unlike the March 2011 VA examiner, Dr. C. did not discuss whether the threshold shift was significant or not and he did not provide a medical opinion on the etiology of the Veteran's current hearing loss disability.  Dr. C.'s private medical statement does not provide any additional evidence to the claims folder that was not already considered by the March 2011 VA examiner.  In this case, the March 2011 VA examiner considered the shift in the audiometric thresholds between the Veteran's 1967 enlistment audiogram and his 1971 separation audiogram, but the VA examiner did not consider the findings to demonstrate a significant shift and concluded that it was less likely than not that the Veteran's current hearing loss disability was related to his period of service.  
 
Essentially, there is no medical opinion of record contrary to that of the 2011 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not reported any continuity of symptoms with respect to hearing loss since his separation from service.  The Veteran denied any hearing loss at the time of his separation from service in 1971.  During the March 2011 VA examination, the Veteran reported the onset of his current hearing problems began in 1995.  The record also lacks any documentation of hearing problems until 2010, which comes almost four decades after his separation from service.  In this case, there is no evidence indicating a continuity of symptomatology of hearing loss from service to the present.  

To any extent that the Veteran's claim may be otherwise understood as asserting that he experienced chronic hearing loss since in service, the Board finds that the preponderance of the evidence is against finding that this was the case.  Such a claim, made many years after the Veteran's period of service, is inconsistent with the contemporaneous evidence in which he specifically denied any hearing problems in 1971.  This suggests to the Board that the Veteran did not in fact believe he suffered from hearing loss at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination and associated medical history report.  After all, the express purpose of the exit examination was to document any ongoing service-related problems.  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit). Moreover, when questioned at his hearing about when he first noticed problems with his hearing, rather than report problems since service, he stated his problems begain 4 or 5 years previously when his wife complained that she could not hear him.  

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity. Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinion of the 2011 VA examiner discussed above.

Moreover, the 2011 VA examiner had full knowledge of the Veteran's in-service noise exposure and the examiner was still of the opinion that the Veteran's current hearing loss cannot be linked to service on the basis of evidence of record.  The Boards finds the 2011 VA examiner's medical opinion to be entitled to more weight than the Veteran's statements made many years after the fact during the course of an appeal seeking monetary benefits.

 After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


